Citation Nr: 1625033	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction.
 
 2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to April 1970 and from December 1990 to May 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record.  A claim for TDIU is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  Therefore, entitlement to TDIU is listed as an issue on appeal and is addressed below.


REMAND

The Veteran is seeking an evaluation in excess of 20 percent for diabetes mellitus, Type II, with diabetic retinopathy and erectile dysfunction.  Review of the Veteran's claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claims herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). 

The Veteran's service-connected diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction, has been assigned a 20 percent disability rating pursuant to Diagnostic Code 7913.  See 38 C.F.R. § 4.119 (2015).  

The Veteran was afforded a VA examination in April 2012.  The April 2012 VA examiner reported that the Veteran's diabetes did not require any restriction of activities as part of medical management.  However, in a September 2012 statement, the Veteran indicated that his diabetes had worsened.  In particular, he asserted, "I have had my activities restricted by my VA doctor."  In an April 2013 statement, the Veteran's representative maintained that the Veteran's diabetes warranted a 40 percent rating because he was on oral medications as well as insulin, because he was on a restricted diet, and because his activities of daily living were restricted.  The Veteran's representative reiterated these contentions again in a May 2016 informal hearing presentation and suggested that the Veteran's last VA examination in April 2012 was too old to properly evaluate his service-connected diabetes.  The representative requested that the Veteran be afforded a contemporaneous VA examination to ascertain the current severity of his diabetes.

A veteran is entitled to a new VA examination when there is evidence that his or her condition has worsened since the last examination.  38 C.F.R. § 3.327; Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).  In this case, the Veteran and his representative have suggested that the Veteran's service-connected diabetes has worsened and now requires regulation of activities.  Accordingly, the RO or Appeals Management Center (AMC), with the assistance of the Veteran, must attempt to obtain the Veteran's updated treatment records related to this disorder.  Thereafter, the Veteran must be scheduled for an appropriate examination to ascertain the current severity of his service-connected diabetes mellitus, Type II, with diabetic retinopathy and erectile dysfunction.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In particular, the examiner must address whether the Veteran's diabetes mellitus, Type II, with diabetic retinopathy and erectile dysfunction, requires regulation of activities (avoidance of strenuous occupational and recreational activities).  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran is also seeking entitlement to TDIU.  A review of the claims file reveals that a TDIU claim is not of record.  Nevertheless, the Board finds that the issue of entitlement to TDIU has been raised by the evidence of record.  Specifically, in the May 2016 informal hearing presentation, the Veteran's representative indicated that the Veteran is now unemployed and has yet to be considered for TDIU.  Because the RO/AMC has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded for proper development and adjudication.  See Rice, 22 Vet. App. at 453; see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or AMC must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including all VA and non-VA medical providers who have treated him for his service-connected diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction, since his last VA examination in April 2012, and all VA and non-VA medical providers who have treated him for his service-connected disabilities giving rise to his claimed unemployability. 

Based on his response, the RO or AMC must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO or AMC must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO/AMC.  If, after making reasonable efforts to obtain named records the RO/AMC is unable to secure the same, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO or AMC must provide the Veteran with a letter satisfying the statutory and regulatory duty to notify provisions with respect to his claim of entitlement to TDIU.  This notice letter must also include a request for the Veteran to complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction.  The claims file and any electronic records must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of the Veteran's diabetes mellitus, type II. The examiner must specifically indicate whether the Veteran's service-connected diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction, results in or requires each of the following: insulin; restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities for its control); and episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.  All complications of the Veteran's service-connected diabetes mellitus, type II, must be reported, along with their symptoms.

A complete rationale for all opinions must be provided. 

4.  The Veteran must also be afforded an examination to determine whether the functional effects of his service-connected disabilities of (1) mild renal azotemia associated with diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction; (2) diabetes mellitus, Type II, with diabetic retinopathy and erectile dysfunction, (3) left hand long (middle) finger trigger finger associated with diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction; (4) bilateral hand ringer finger trigger finger associated with diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction; (5) diabetic neuropathy of the left lower extremity associated with diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction; and (6) diabetic neuropathy of the right lower extremity associated with diabetes mellitus, type II, with diabetic retinopathy and erectile dysfunction, prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience.  The claims file and electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice connected disabilities, or age. 

A complete rationale for all opinions must be provided. 

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO/AMC must adjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).














This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







